Title: To Thomas Jefferson from Henry Dearborn, 31 December 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department December 31. 1807
                        

                        I have the honor of proposing for your approbation, Warner Lewis, Benjamin Field, James Dillabee and Christopher Van de Venter as Cadets in the regiment of Artillerists in the service of the United States—
                  Accept Sir assurances of my high respect & consideration
                        
                            H. Dearborn
                     
                        
                    
                     [Jefferson’s order:]
                     Jan. 2. 1808
                     Approved
                     
                         Th: Jefferson
                     
                  
               